DETAILED ACTION

Remarks
Claims 2-21 have been examined and rejected. This Office action is responsive to the amendment filed on 07/28/2021, which has been entered in the above identified application.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. US 10,445,424 B2 in view of Radom et al. (US 20090019395 A1, published 01/15/2009), hereinafter Radom, in further view of Davtchev et al. (US 20090083028 A1, published 03/26/2009).
16455518 (Instant Application)
US 10,445,424 B2
Claims 2, 17) A non-transitory computer-readable medium containing program instructions for providing a user interface, wherein execution of the program instructions by one or more processors of a computer system causes the one or more processors to output for display:
Claim 1) A non-transitory computer-readable medium containing program instructions for providing a user interface, wherein execution of the program instructions by one or more processors of a computer system causes the one or more processors to output for display: 
a single or multi-character entry mechanism; and a word prediction pane;
a single or multi-character entry mechanism; and a word prediction pane; 
wherein the word prediction pane is configured to concurrently display currently entered user text input and a plurality of selectable word predictions, wherein at least a first word of the plurality of selectable word predictions is in a first language and a 




a second language distinct from the first language, 

based on a predicted topic corresponding to the topic filter

the plurality of selectable word predictions including a most likely word prediction in either the first or second language, as the user text input is received by the entry mechanism; wherein the most likely word prediction is a first most probable prediction of a set of overall most probable predictions respectively;
wherein the word prediction pane is configured to concurrently display currently entered user text input and a plurality of selectable word predictions as the user text input is received by the entry mechanism; wherein the word prediction pane is configured such that the most likely word prediction of the plurality of selectable word predictions is always displayed in a center of the word prediction pane and display areas on either side of the center are configured to display currently entered user text input and a second most likely word prediction, wherein the most likely word prediction and the second most likely word prediction are a first most probable and a second most probable prediction of a set of overall most probable predictions respectively; 
wherein the word prediction pane is part of a touchscreen interface, the user interface being configured such that in response to receiving a touch selection of the currently entered user text input or one selectable word prediction among the plurality of selectable word predictions, the currently entered user text input or the one selectable 



display a prediction comprising the most likely word prediction and display the currently entered user text input as selectable text
and wherein, in response to receiving an undo interaction on the touchscreen interface, the word prediction pane is configured to display a prediction comprising at least one of the most likely word prediction in the center of the word prediction pane with the currently entered user text input and the second most likely word prediction displayed on the display areas on either side of the center
Claim 3) The non-transitory computer-readable medium of claim 2, wherein the word prediction pane comprises a fixed number of display areas, each of which displays one of the plurality of selectable word predictions.
Claim 2) The non-transitory computer-readable medium of claim 1, wherein the word prediction pane comprises a fixed number of display areas, each of which displays one of the plurality of selectable word predictions.
Claim 4) The non-transitory computer-readable medium of claim 3, wherein the fixed number of display areas are arranged in a row, with the most likely text prediction of the plurality of selectable word predictions being displayed in a central display area.
Claim 3) The non-transitory computer-readable medium of claim 2, wherein the fixed number of display areas are arranged in a row, with the most likely text prediction of the plurality of selectable word predictions being displayed in a central display area.
Claim 5) The non-transitory computer-readable medium of claim 3, wherein there are three display areas, each having a fixed size and a fixed location.
Claim 4)  The non-transitory computer-readable medium of claim 2, wherein there are three display areas, each having a fixed size and a fixed location
Claim 6) The non-transitory computer-readable medium of claim 5, wherein the three display areas are arranged in a horizontal row, with a central display area being configured to display the most likely word prediction, and display areas on either 


Claim 6) The non-transitory computer-readable medium of claim 2, wherein the plurality of selectable word predictions comprise at least one phrase prediction
based on the predicted topic

Claim 8) The non-transitory computer-readable medium of claim 2, further comprising a typing pane for displaying user text input.
Claim 7) The non-transitory computer-readable medium of claim 1, further comprising a typing pane for displaying user text input
Claim 9) The non-transitory computer-readable medium of claim 8, wherein the user text input includes a current input sequence, and wherein one of the plurality of selectable word predictions corresponds to the current input sequence.
Claim 8) The non-transitory computer-readable medium of claim 7, wherein the user text input includes a current input sequence, and wherein one of the plurality of selectable word predictions corresponds to the current input sequence
Claim 10) The non-transitory computer-readable medium of claim 2, wherein the word prediction pane comprises a plurality of keys, each key displaying a selectable word prediction from among the plurality of selectable word predictions, wherein a number of keys displayed in the word prediction pane is fixed and a size of each key is independent of a length of a selectable word prediction being displayed.
Claim 9) The non-transitory computer-readable medium of claim 1, wherein the word prediction pane comprises a plurality of keys, each key displaying a selectable word prediction from among the plurality of selectable word predictions, wherein a number of keys displayed in the word prediction pane is fixed and a size of each key is independent of a length of a selectable word prediction being displayed
Claim 11) A non-transitory computer-readable medium containing program instructions for providing a user interface, wherein execution of the program instructions by one or more processors of a computer system causes the one or more processors to output for display:
Claim 10) A non-transitory computer-readable medium containing program instructions for providing a user interface, wherein execution of the program instructions by one or more processors of a computer system causes the one or more processors to output for display: 
a single or multi-character entry mechanism; and a word prediction pane;
a single or multi-character entry mechanism; and a word prediction pane;
wherein the word prediction pane is configured to display only three keys for displaying selectable text in a first language or a second language, wherein each key displayed has a size and a location that are 



wherein the first language and second language are distinct languages

based on a predicted topic corresponding to the topic filter

wherein the most likely text prediction is a first most probable prediction of a set of overall most probable predictions respectively; and
wherein the most likely text prediction and the second most likely text prediction are a first most probable and a second most probable prediction of a set of overall most probable predictions respectively;
wherein the word prediction pane is part of a touchscreen interface, the user interface being configured such that in response to receiving a touch selection of a key from among the three keys, the text associated with the selected key is selected and displayed in a typing pane of the touchscreen interface; and
wherein the word prediction pane is part of a touchscreen interface, the user interface being configured such that in response to receiving a touch selection of a key from among the three keys, the text associated with the selected key is selected and displayed in a typing pane of the touchscreen interface;
wherein, in response to receiving an undo interaction on the touchscreen interface after the touch selection of the key, the word prediction pane is configured to undo the display of the text associated with the selected key in the typing pane, display a prediction comprising the most likely text prediction in either the first language or the second language and display the entered characters as selectable text
wherein, in response to receiving an undo interaction on the touchscreen interface, the word prediction pane is configured to display a prediction comprising at least one of the most likely word prediction in the center key of the word prediction pane with the currently entered user text input and the second most likely word prediction displayed on the display areas on either side of the center.
Claim 12) The non-transitory computer-readable medium of claim 11, wherein the text predictions comprise a phrase prediction.
Claim 11) The non-transitory computer-readable medium of claim 10, wherein the text predictions comprise a phrase prediction
based on the predicted topic

Claim 13) The non-transitory computer-readable medium of claim 12, wherein a key 


Claim 13) The non-transitory computer-readable medium of claim 10, wherein the location and the size associated with each key are fixed
Claim 15) The non-transitory computer-readable medium of claim 14, wherein the three keys are arranged in a horizontal row, with a central key being configured to display the most likely text prediction, and keys on either side of the central key being configured to display a sequence of entered characters and a second most likely text prediction, respectively.
Claim 14) The non-transitory computer-readable medium of claim 13, wherein the three keys are arranged in a horizontal row, with a central key being configured to display the most likely text prediction, and keys on either side of the central key being configured to display a sequence of entered characters and a second most likely text prediction, respectively
Claim 16) The non-transitory computer-readable medium of claim 11, further comprising a typing pane for displaying user text input.
Claim 15) The non-transitory computer-readable medium of claim 10, further comprising a typing pane for displaying user text input
Claim 18) The device of claim 17, wherein the word prediction pane is configured to always display the most likely selectable text prediction from among the plurality of selectable text predictions in a center of the word prediction pane. 
Claim 3) The non-transitory computer-readable medium of claim 2, wherein the fixed number of display areas are arranged in a row, with the most likely text prediction of the plurality of selectable word predictions being displayed in a central display area.
Claim 19) The non-transitory computer-readable medium of claim 17, wherein display areas available for each selectable text prediction among the plurality of selectable text predictions remain unchanged regardless of a length of the selectable text prediction being displayed.
Claim 9) The non-transitory computer-readable medium of claim 1, wherein the word prediction pane comprises a plurality of keys, each key displaying a selectable word prediction from among the plurality of selectable word predictions, wherein a number of keys displayed in the word prediction pane is fixed and a size of each key is independent of a length of a selectable word prediction being displayed
Claim 20) The non-transitory computer-readable medium of claim 19, wherein display areas for displaying the plurality of selectable text predictions have a fixed size and a fixed location on the word prediction pane.
Claim 4)  The non-transitory computer-readable medium of claim 2, wherein there are three display areas, each having a fixed size and a fixed location

Claim 4)  The non-transitory computer-readable medium of claim 2, wherein there are three display areas, each having a fixed size and a fixed location


In the same field of endeavor, Radom teaches a plurality of selectable word predictions generated by applying a topic filter and the plurality of selectable word predictions including a most likely word prediction in either the first or second language based on a predicted topic corresponding to the topic filter, and a phrase prediction based on the predicted topic (Radom Figs. 1-6; [0015], [0019-0020], [0023], [0064-0066], [0069], [0070], [0075]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have incorporated a plurality of selectable word predictions generated by applying a topic filter and the plurality of selectable word predictions including a most likely word prediction in either the first or second language based on a predicted topic corresponding to the topic filter as suggested in Radom.  Doing so would be desirable because previous methods offer limited communication because the user is limited to pre-established and/or predetermined reply messages, and the user cannot create his preferred message (see Radom [0010]).  There is a need in the art for a new method of accelerating the input of text messages in a device with a space-limited keyboard and limited storage capabilities, a method that may load, upon need, a dynamically and continuously updated thesaurus with the most likelihood words to be tapped by a user during the current application (see Radom [0014]).  Usually, a chat room is related to a particular topic, with participants attracted to that chat room by their interest in the topic. Therefore, communication between participants in a chat room or a forum, in the case of interactive TV communication, may frequently share common data terms such as words, terms, abbreviations, expressions and other combinations of alpha-numeric characters and signs (see Radom [0015]).  The present invention supports the current needs of the art by disclosing a method that accelerates text and/or data entering (see Radom [0024]).
.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.



Regarding claim 11, claim 11 recites “one of the three keys displays only entered characters in either the first or second language based on a predicted topic corresponding to the topic filter” (emphasis added).  Per the specification
[0025] In an embodiment, the language model further includes a topic filter which is configured to predict topic categories represented in a current input text, predict topic categories for the terms in the prediction set and adjust the probability of the predictions in the prediction set based on the category and topic predictions
[0108] The language model can be configured to apply one or more filters to the predictions generated by the intersection mechanism 16. In one embodiment, the first filter that is applied is a bloom filter 17, which is followed by a topic filter 18 and optionally additional filters 19 to generate the output predictions 20 for a given language model. However, in other embodiments the ordering of the applied filters or the types of applied filter can be changed
[0146] The difference between the two user interface embodiments is in the prediction pane 25, 28. In the alternative embodiment, the prediction pane 28 comprises an actual character entry button 38 which enables a user to input the sequence of characters they have typed into the system (rather than entering a word that has been predicted by a text prediction engine of the system). This enables the user to input words which are not recognised by the system and which would not therefore be predicted by the system (emphasis added)
 If the user wishes to select the input sequence they have entered, rather than a predicted term, the user presses the actual character entry button 38 to enter this inputted sequence as a finished word (emphasis added)

While the specification does disclose a topic filter and a key including only entered characters, there is no description of a key that displays only entered characters in either the first or second language based on a predicted topic corresponding to the topic filter (emphasis added).  As discussed in the specification ([0146], [0149]), the key including only entered characters is displayed so that a user can select characters that have not been predicted based on the system’s language models and topic filters.

Claims 12-16 are also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as being dependent on parent claims failing to comply with the written description requirement.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


Claims 2, 7-9, 17, and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kocienda et al. (US 20080168366 A1, published 07/10/2008), hereinafter Kocienda, in view of Radom et al. (US 20090019395 A1, published 01/15/2009), hereinafter Radom, in further view of Davtchev et al. (US 20090083028 A1, published 03/26/2009), hereinafter Davtchev, in further view of Kushler et al. (US 20070040813 A1, published 02/22/2007), hereinafter Kushler. 

Regarding claim 2, Kocienda teaches the claim comprising:
A non-transitory computer-readable medium containing program instructions for providing a user interface, wherein execution of the program instructions by one or more processors of a computer system causes the one or more processors to output for display (Kocienda Figs. 1-5; [0009], a portable electronic device includes a touch screen display, one or more processors, memory, and a program; the program is stored in the memory and configured to be executed by the one or more processors; [0020, 0023], memory 102; [0021], a touch screen as well as corresponding information displayed on the device):
a single or multi-character entry mechanism (Kocienda Figs. 1-5; [0033], virtual or soft keyboard 210); and
a word prediction pane (Kocienda Figs. 1-5; [0038], the current character string (or a portion thereof) and one or more suggested replacements for the current character string is displayed in a second area (for example, a word selection area 216); [0043], attention is now directed to FIGS. 4A-4I, which illustrate a user interface for providing word recommendations);
wherein the word prediction pane is configured to concurrently display currently entered user text input and a plurality of selectable word predictions, wherein at least a first word of the plurality of selectable word predictions is in a first language and a second word of the plurality of selectable word predictions in a second language, the plurality of selectable word predictions including a most likely word prediction in either the first or second language, as the user text input is received by the entry mechanism (Kocienda Figs. 1-5; [0031], dictionary 136 includes a list of words in a language; the dictionary also includes usage frequency rankings associated with the words in the dictionary; [0038], the one or more suggested replacements, which may be words, numbers, or combinations thereof, are selected from a dictionary 136; [0044], the device 200 may display one or more suggested replacements 224 (for example, "car" in FIG. 4D; "car," "cat," "cabinet," and "candle" in FIG. 4F) in a second area, e.g. word selection area 216; a duplicate 226 of the current character string 222 may also be concurrently displayed in the word selection area 216; [0045], if the user taps on the suggested replacement 224 in the word selection area 216 with a finger 212, as indicated by the finger contact area 228 in FIG. 4D, the current character string 222 is replaced in the display tray 214 by the suggested replacement 224; [0048], the suggested replacements 224 are displayed in ranking order (ascending or descending, depending on the particular embodiment and/or user preferences) in the word selection area 216, so that the user may identify which suggested replacement is the highest ranked; see also [0046]);
wherein the most likely word prediction is a first most probable prediction of a set of overall most probable predictions respectively (Kocienda Figs. 1-5; [0031], the dictionary also includes usage frequency rankings associated with the words in the dictionary; [0041], if the user activates a key associated with the delimiter, a replacement is selected from amongst the plurality in accordance with one or more default rules; a default rule may be that the highest ranked suggested replacement is selected; [0048], the suggested replacements 224 are displayed in ranking order (ascending or descending, depending on the particular embodiment ;
wherein the word prediction pane is part of a touchscreen interface (Kocienda Figs. 1-5; [0038], one or more suggested replacements for the current character string is displayed in a second area (for example, a word selection area 216) of the touch screen), 
the user interface being configured such that in response to receiving a touch selection of the currently entered user text input or one selectable word prediction among the plurality of selectable word predictions, the currently entered user text input or the one selectable word prediction is selected and displayed in a typing pane for displaying the user text input (Kocienda Figs. 1-5; [0045], the user may perform a gesture (such as a tap on the touch screen) on either the duplicate 226 of the current character string 222 or the suggested replacement 224; if the user taps on the duplicate 226 of the current character string 222 in the word selection area 216 with a finger 212, as indicated by the finger contact area 228 in FIG. 4B, the current character string 222 is left as is in the display tray 214; if the user taps on the suggested replacement 224 in the word selection area 216 with a finger 212, the current character string 222 is replaced in the display tray 214 by the suggested replacement; the display tray 214 may display one or more of the characters and/or symbols that are selected by the user (typing pane for displaying user text input); see also [0046]); 
and wherein, in response to receiving an undo interaction on the touchscreen interface after the touch selection of the currently entered user text input or the one selectable word prediction among the plurality of selectable word predictions, the word prediction pane is configured to undo the display of the currently entered user text input or the one selectable word prediction among the plurality of selectable word predictions in the typing pane in either the first language or the second language, the most likely word prediction being one of the first word or the second word, and display the currently entered user text input as selectable text (Kocienda Figs. 1-5; [0045], the user may perform a gesture (such as a tap on the touch screen) on either 
However, Kocienda fails to expressly disclose a plurality of selectable word predictions generated by applying a topic filter and the plurality of selectable word predictions including a most likely word prediction in either the first or second language based on a predicted topic corresponding to the topic filter.  In the same field of endeavor, Radom teaches:
a plurality of selectable word predictions generated by applying a topic filter and the plurality of selectable word predictions including a most likely word prediction in either the first or second language based on a predicted topic corresponding to the topic filter (Radom Figs. 1-6; 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have incorporated a plurality of selectable word predictions generated by applying a topic filter and the plurality of selectable word predictions including a most likely word prediction in either the first or second language based on a predicted topic corresponding to the topic filter as suggested in Radom into Kocienda.  Doing so would be desirable because previous methods offer limited communication because the user is limited to pre-established and/or predetermined reply messages, and the user cannot create his preferred message (see Radom [0010]).  There is a need in the art for a new method of accelerating the input of text messages in a device with a space-limited keyboard and limited storage capabilities, a method that may load, upon need, a dynamically and continuously updated thesaurus with the most likelihood words to be tapped by a user during the current application (see Radom [0014]).  Usually, a chat room is related to a particular topic, with participants attracted to that chat room by their interest in the topic. Therefore, communication between participants in a chat room or a forum, in the case of interactive TV communication, may frequently share common data terms such as words, terms, abbreviations, expressions and other combinations of alpha-numeric characters and signs (see Radom [0015]).  The present invention supports the current needs of the art by disclosing a method that accelerates text and/or data entering (see Radom [0024]).
However, Kocienda in view of Radom fails to expressly disclose wherein at least a first word of the plurality of selectable word predictions is in a first language and a second word of the plurality of selectable word predictions in a second language distinct from the first language.  In the same field of endeavor, Davtchev teaches:
wherein at least a first word of the plurality of selectable word predictions is in a first language and a second word of the plurality of selectable word predictions in a second language distinct from the first language (Davtchev Figs. 1-9; [0020], the system can be 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have incorporated wherein at least a first word of the plurality of selectable word predictions is in a first language and a second word of the plurality of selectable word predictions in a second language distinct from the first language areas as suggested in Davtchev into Kocienda in view of Radom.  Doing so would be desirable because users can switch between two or more keyboard layouts by invoking switching command (e.g., using a single keystroke). The currently selected keyboard layout normally determines the characters produced by each key of the keyboard. A user may inadvertently use their input device to input keystrokes in one layout when they intended to input the keystrokes in another layout (see Davtchev [0004]).  The user might also speak another language (e.g., Chinese, Hebrew or Russian), even though the user might not be proficient at writing in the other language. As such, the user might desire to provide input in the other language but be unable to spell the word properly. In other examples, users may just not want to change input methods, and instead keep an input method editor in the current mode and provide a phonetic version (e.g., transliteration) of the foreign language word (see Davtchev [0042]).  
However, Kocienda in view of Radom in further view of Davtchev fails to expressly disclose wherein, in response to receiving an undo interaction on the touchscreen interface, the word prediction pane is configured to display a prediction comprising the most likely word prediction.  In the same field of endeavor, Kushler teaches:
wherein, in response to receiving an undo interaction on the touchscreen interface, the word prediction pane is configured to display a prediction comprising the most likely word prediction (Kushler Figs. 1-7; abs. word-level text entry on a small displayed keyboard; alternate word choices are presented to the user in a manner to minimize distraction; [0060], FIG. 2A shows a schematic view representative of a typical handheld portable computer 2100 (often called a "personal digital assistant" or PDA) that incorporates on its touch-screen 2102; [0065], the user has attempted to enter the word "text," and the system has successfully matched the word "text" as the most likely candidate word so that it is displayed in a default word choice location 2210; selection list 2208 also shows three additional candidate words having the next three highest scoring metric values; [0194], FIG. 2D shows how the Re-Edit function can be activated by the Re-Edit function key 2224, or by performing the predetermined stylus action or gesture on a previously output word ("great" 2400 in FIG. 2D) to correct it when the user has unknowingly accepted the default word for output to the text area 2106 in an instance where the default word did not correspond to the intended word; the system stores a list of the highest scoring alternate candidate words identified for at least some of the most recently output words; when the Re-Edit function is activated, the system then displays a word choice list containing the list of words originally identified as the most likely matching words in the order determined by the scoring metric values calculated with respect to the original input path entered by the user for the target word; as described, when a user wishes to undo a word choice, the system can redisplay a word prediction pane comprising a word choice list containing the list of words originally identified as the most likely matching words; see also [0042], [0057], [0059-0060], [0156], [0161] discussing first and second languages)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have incorporated wherein, in response to receiving an undo interaction on the touchscreen interface, the word prediction pane is configured to display a prediction comprising the most likely word prediction as suggested in Kushler into Kocienda in view of Radom in 

Regarding claim 17, claim 17 contains substantially similar limitations to those found in claim 2, the only difference being A device for providing a user interface, the device comprising: a display including a touchscreen interface; and one or more processors, which are configured to execute program instructions to cause the display to display (Kocienda Figs. 1-5; [0021], a touch screen as well as corresponding information displayed on the device; [0009], a portable electronic device includes a touch screen display, one or more processors, memory, and a program; the program is stored in the memory and configured to be executed by the one or more processors) selectable text predictions (Kocienda Figs. 1-5; [0031], determines word completion or replacement recommendations for text entered by the user; [0045], if the user taps on the suggested replacement 224 in the word selection area 216 with a finger 212, as indicated by the finger contact area 228 in FIG. 4D, the current character string 222 is replaced in the display tray 214 by the suggested replacement 224) and wherein at least a first word of the plurality of selectable word predictions generated by applying a topic filter is in a first language and a second word of the plurality of selectable word predictions in a second language distinct from the first language based on a predicted topic corresponding to the topic filter.  
As discussed above, Radom is considered to teach wherein at least a first word of the plurality of selectable word predictions generated by applying a topic filter is in a first language and a second word of the plurality of selectable word predictions in a second language based on a predicted topic corresponding to the topic filter (see discussion above of Radom Figs. 1-6; [0019-0020], [0064-0066], [0069], [0070], [0075]).   It would have been obvious to one of ordinary skill in the art at the time the invention was made to have incorporated wherein at least a first word of the plurality of selectable word predictions generated by applying a topic filter is in a first language and a second word of the plurality of selectable word predictions in a second language based on a predicted topic corresponding to the topic filter as suggested in Radom.  Doing so would be desirable because previous methods offer limited communication because the user is limited to pre-established and/or predetermined reply messages, and the user cannot create his preferred message (see Radom [0010]).  There is a need in the art for a new method of accelerating the input of text messages in a device with a space-limited keyboard and limited storage capabilities, a method that may load, upon need, a dynamically and continuously updated thesaurus with the most likelihood words to be tapped by a user during the current application (see Radom [0014]).  Usually, a chat room is related to a particular topic, with participants attracted to that chat room by their interest in the topic. Therefore, communication between participants in a chat room or a forum, in the case of interactive TV communication, may frequently share common data terms such as words, terms, abbreviations, expressions and other combinations of alpha-numeric characters and signs (see Radom [0015]).  The present invention supports the current needs of the art by disclosing a method that accelerates text and/or data entering (see Radom [0024]).
 a second language distinct from the first language (see discussion above of Davtchev Figs. 1-9; [0020-0024], [0025], [0030-0031], [0034-0039]).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have incorporated a second language distinct from the first language.  Doing so would be desirable because users can switch between two or more keyboard layouts by invoking switching command (e.g., using a single keystroke). The currently selected keyboard layout normally determines the characters produced by each key of the keyboard. A user may inadvertently use their input device to input keystrokes in one layout when they intended to input the keystrokes in another layout (see Davtchev [0004]).  The user might also speak another language (e.g., Chinese, Hebrew or Russian), even though the user might not be proficient at writing in the other language. As such, the user might desire to provide input in the other language but be unable to spell the word properly. In other examples, users may just not want to change input methods, and instead keep an input method editor in the current mode and provide a phonetic version (e.g., transliteration) of the foreign language word (see Davtchev [0042]).  
Consequently, claim 17 is rejected for the same reasons.

Regarding claim 7, Kocienda in view of Radom in further view of Davtchev in further view of Kushler in further view of Akabane teaches all the limitations of claim 3.  Radom further teaches:  
wherein the plurality of selectable word predictions comprise at least one phrase prediction based on the predicted topic (Radom Figs. 1-6; [0015], providing a word completion method that operates by offering a list of words from which the user may select the appropriate or desired one; the list may contain phrases; [0020], upon initiating a text communication session, the agent may automatically define the topic of the session; [0023], the terms "words"; "terms"; "phrases"; and "completion suggestion" are used interchangeably herein; [0064], an 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have incorporated wherein the plurality of selectable word predictions comprise at least one phrase prediction based on the predicted topic as suggested in Radom into Kocienda in view of Davtchev in further view of Kushler.  Doing so would be desirable because previous methods offer limited communication because the user is limited to pre-established and/or predetermined reply messages, and the user cannot create his preferred message (see Radom [0010]).  There is a need in the art for a new method of accelerating the input of text messages in a device with a space-limited keyboard and limited storage capabilities, a method that may load, upon need, a dynamically and continuously updated thesaurus with the most likelihood words to be tapped by a user during the current application (see Radom [0014]).  Usually, a chat room is related to a particular topic, with participants attracted to that chat room by their interest in the topic. Therefore, communication between participants in a chat room or a forum, in the case of interactive TV communication, may frequently share common data terms such as words, terms, abbreviations, expressions and other combinations of alpha-numeric characters and signs (see Radom [0015]).  The present invention supports the current needs of the art by disclosing a method that accelerates text and/or data entering (see Radom [0024]).

Regarding claim 8, Kocienda in view of Radom in further view of Davtchev in further view of Kushler teaches all the limitations of claim 2, further comprising:
further comprising a typing pane for displaying user text input (Kocienda Figs. 1-5; [0043], display tray 214)

Regarding claim 9, Kocienda in view of Radom in further view of Davtchev in further view of Kushler teaches all the limitations of claim 8, further comprising:
wherein the user text input includes a current input sequence, and wherein one of the plurality of selectable word predictions corresponds to the current input sequence (Kocienda Figs. 1-5; [0044], current character string 222; [0045], the user may perform a gesture on the duplicate 226 to leave the current character string 222 is left as is in the display tray 214)

Regarding claim 18, Kocienda in view of Radom in further view of Davtchev in further view of Kushler teaches all the limitations of claim 17, further comprising:
wherein the word prediction pane is configured to always display the most likely selectable text prediction from among the plurality of selectable text predictions in a center of the word prediction pane (Kocienda Figs. 1-5; [0044], suggested replacement(s) and the current character string duplicate 226 are displayed on opposite sides of the word selection area 216; the device 200 may display one or more suggested replacements 224 (for example, "car" in FIG. 4D; "car," "cat," "cabinet," and "candle" in FIG. 4F) in a second area, e.g. word selection area 216 (as shown in the figures, predictions are always displayed vertically centered in the word prediction pane); [0048], words may be displayed in ranking order, such as ascending or descending; examiner note, ranking the words in ascending order would display the most likely prediction in the center position (vertically and horizontally) of the word selection area (with less likely replacements on one side of the center position and the current character string duplicate on the other))

Claims 3-6, 10, and 19-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kocienda in view of Radom in further view of Davtchev in further view of Kushler in further view of Akabane et al. (US 20100283736 A1, published 11/11/2010), hereinafter Akabane.

Regarding claim 3, Kocienda in view of Radom in further view of Davtchev in further view of Kushler teaches all the limitations of claim 2, further comprising:
wherein the word prediction pane comprises a number of display areas, each of which displays one of the plurality of selectable word predictions (Kocienda Figs. 1-5; [0044], the device 200 may display one or more suggested replacements 224 (for example, "car" in FIG. 4D; "car," "cat," "cabinet," and "candle" in FIG. 4F) in a second area, e.g. word selection area 216 (centered/important/principle display area); [0045], if the user taps on the suggested replacement 224 in the word selection area 216 with a finger 212, as indicated by the finger contact area 228 in FIG. 4D, the current character string 222 is replaced in the display tray 214 by the suggested replacement 224)
However, Kocienda in view of Radom in further view of Davtchev in further view of Kushler fails to expressly disclose a fixed number of display areas.  In the same field of endeavor, Akabane teaches:
a fixed number of display areas (Akabane Fig. 4, 26, 13, 30; [0186], as illustrated in FIG. 4, there are four candidate selection keys A-D and therefore the number of candidates of character strings inputted next to a word character string (spell) is 4 at the maximum; a fixed number of display areas is displayed including selectable word prediction (see Figs. 26 and 30); see also [0262])
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have incorporated a fixed number of display areas as suggested in Akabane into 

Regarding claim 4, Kocienda in view of Radom in further view of Davtchev in further view of Kushler in further view of Akabane teaches all the limitations of claim 3, further comprising:
wherein the number of display areas are arranged in a row, with the most likely text prediction of the plurality of selectable word predictions being displayed in a central display area (Kocienda Figs. 1-5; [0044], the device 200 may display one or more suggested replacements 224 (for example, "car" in FIG. 4D; "car," "cat," "cabinet," and "candle" in FIG. 4F) in a second area, e.g. word selection area 216 (centered/important/principle display area); [0048], words may be displayed in ranking order, such as ascending or descending; examiner note, ranking the words in ascending order would display the most likely prediction in the central (centered/important/principle) position of the word selection area, which is a central (centered/important/principle) display area)
Akabane teaches:
wherein the fixed number of display areas are arranged in a row (Akabane Figs. 4, 26, 13, 30; [0186], as illustrated in FIG. 4, there are four candidate selection keys A-D and therefore the number of candidates of character strings inputted next to a word character string (spell) is 4 at the maximum; a fixed number of display areas is displayed in a row including selectable word prediction (see Figs. 26 and 30); see also [0262])


Regarding claim 5, Kocienda in view of Radom in further view of Davtchev in further view of Kushler in further view of Akabane teaches all the limitations of claim 3, further comprising:
wherein there are three display areas having a fixed location (Kocienda Figs. 1-5; [0044], the device 200 may display one or more suggested replacements 224 (for example, "car" in FIG. 4D; "car," "cat," "cabinet," and "candle" in FIG. 4F) in a second area (the system includes at least 3 display areas in fixed display area 216))
Akabane further teaches:  
wherein there are three display areas, each having a fixed size and a fixed location (Akabane Figs. 4, 26, 13, 30; [0454-0455], it is assumed that 8 characters can be displayed in each of the candidate selection keys 25 indicating "A"-"D"”; examiner note: as shown in Fig. 30, three candidate selection keys are displayed with a fixed size and fixed location regardless of the number of characters they display, for example the candidate in key A has been abbreviated to fit the size of the key and remains in a fixed location)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have incorporated wherein there are three display areas, each having a fixed size and a fixed location as suggested in Akabane into Kocienda in view of Radom in further view of 

Regarding claim 6, Kocienda in view of Radom in further view of Davtchev in further view of Kushler in further view of Akabane teaches all the limitations of claim 5, further comprising:  
wherein the three display areas are arranged in a horizontal row, with a central display area being configured to display the most likely word prediction (Kocienda Figs. 1-5; [0044], the device 200 may display one or more suggested replacements 224 (for example, "car" in FIG. 4D; "car," "cat," "cabinet," and "candle" in FIG. 4F) in a second area (the system includes at least 3 display areas) e.g. word selection area 216 (centered/important/principle display area); [0048], words may be displayed in ranking order, such as ascending or descending; examiner note, ranking the words in ascending order would display the most likely prediction in the central (centered/important/principle) position of the word selection area, which is a central (centered/important/principle) display area)
	and display areas on either side of the central display area being configured to display a sequence of entered characters and a second most likely word prediction, respectively (Kocienda Figs. 1-5; [0044], suggested replacement(s) and the current character string duplicate 226 are displayed on opposite sides of the word selection area 216; the suggested replacement(s) may be displayed in the left side of the word selection area 216 (left side of the central (centered/important/principle) display area, see above discussion of central(centered/important/principle) display area 216 and ranked words) and the current character string duplicate 226 may be displayed in the right side of the word selection area 216 

Regarding claim 10, Kocienda in view of Radom in further view of Davtchev in further view of Kushler teaches all the limitations of claim 2, further comprising:
wherein the word prediction pane comprises a plurality of keys, each key displaying a selectable word prediction from among the plurality of selectable word predictions (Kocienda Figs. 1-5; [0044], the device 200 may display one or more suggested replacements 224 (for example, "car" in FIG. 4D; "car," "cat," "cabinet," and "candle" in FIG. 4F) in a second area (the system includes at least 3 display areas in fixed display area 216))
However, Kocienda in view of Radom in further view of Davtchev in further view of Kushler fails to expressly disclose wherein a number of keys displayed in the word prediction pane is fixed and a size of each key is independent of a length of a selectable word prediction being displayed.  In the same field of endeavor, Akabane teaches:  
wherein a number of keys displayed in the word prediction pane is fixed and a size of each key is independent of a length of a selectable word prediction being displayed (Akabane Figs. 4, 26, 13, 30;  [0186], as illustrated in FIG. 4, there are four candidate selection keys A-D and therefore the number of candidates of character strings inputted next to a word character string (spell) is 4 at the maximum (see Fig. 26); [0454-0455], it is assumed that 8 characters can be displayed in each of the candidate selection keys 25 indicating "A"-"D"”; examiner note: as 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have incorporated wherein a number of keys displayed in the word prediction pane is fixed and a size of each key is independent of a length of a selectable word prediction being displayed as suggested in Akabane into Kocienda in view of Radom in further view of Davtchev in further view of Kushler.  Doing so would be desirable because previous character input devices have limitation in their spaces where input keys etc. are provided. Therefore, it is unrealistic to provide many candidate selection keys or to display many input candidates. Further, displaying many input candidates takes more time for the user to find a desired input candidate rather than shortening the time (see Akabane [0013]).
	
Regarding claim 19, Kocienda in view of Radom in further view of Davtchev in further view of Kushler teaches all the limitations of claim 17.  However, Kocienda in view of Radom in further view of Davtchev in further view of Kushler fails to expressly disclose wherein display areas available for each selectable text prediction among the plurality of selectable text predictions remain unchanged regardless of a length of the selectable text prediction being displayed.  In the same field of endeavor, Akabane teaches:  
wherein display areas available for each selectable text prediction among the plurality of selectable text predictions remain unchanged regardless of a length of the selectable text prediction being displayed (Akabane Figs. 4, 26, 13, 30; [0454], it is assumed that 8 characters can be displayed in each of the candidate selection keys 25 indicating "A"-"D"”; [0455], each of "ichinomotostation" and "ichinomotocho" includes more than 8 characters and therefore all character strings of each word cannot be displayed in the candidate selection key 25; [0460], when the input operation is performed on the candidate selection key 25 in which the candidate 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have incorporated wherein display areas available for each selectable text prediction among the plurality of selectable text predictions remain unchanged regardless of a length of the selectable text prediction being displayed as suggested in Akabane into Kocienda in view of Radom in further view of Davtchev in further view of Kushler.  Doing so would be desirable because previous character input devices have limitation in their spaces where input keys etc. are provided. Therefore, it is unrealistic to provide many candidate selection keys or to display many input candidates. Further, displaying many input candidates takes more time for the user to find a desired input candidate rather than shortening the time (see Akabane [0013]).

Regarding claim 20, Kocienda in view of Radom in further view of Davtchev in further view of Kushler in further view of Akabane teaches all the limitations of claim 19.  Akabane further teaches:  
wherein display areas for displaying the plurality of selectable text predictions have a fixed size and a fixed location on the word prediction pane (Akabane Figs. 4, 26, 13, 30; [0454-0455], it is assumed that 8 characters can be displayed in each of the candidate selection keys 25 indicating "A"-"D"”; examiner note: as shown in Fig. 30, three candidate selection keys are displayed with a fixed size and fixed location regardless of the number of characters they display, for example the candidate in key A has been abbreviated to fit the size of the key and remains in a fixed location)


Regarding claim 21, Kocienda in view of Radom in further view of Davtchev in further view of Kushler in further view of Akabane teaches all the limitations of claim 20, further comprising:
wherein there are three display areas for displaying three selectable text predictions (Kocienda Figs. 1-5; [0044], the device 200 may display one or more suggested replacements 224 (for example, "car" in FIG. 4D; "car," "cat," "cabinet," and "candle" in FIG. 4F) in a second area (the system includes at least 3 display areas in fixed display area 216); [0045], if the user taps on the suggested replacement 224 in the word selection area 216 with a finger 212, as indicated by the finger contact area 228 in FIG. 4D, the current character string 222 is replaced in the display tray 214 by the suggested replacement 224)

Claims 11, 12, and 14-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kocienda et al. (US 20080168366 A1, published 07/10/2008), hereinafter Kocienda, in view of Akabane et al. (US 20100283736 A1, published 11/11/2010), hereinafter Akabane, in further view of Radom et al. (US 20090019395 A1, published 01/15/2009), hereinafter Radom, in further view of Kushler et al. (US 20070040813 A1, published 02/22/2007), hereinafter Kushler.

Regarding claim 11, Kocienda teaches the claim comprising:
A non-transitory computer-readable medium containing program instructions for providing a user interface, wherein execution of the program instructions by one or more processors of a computer system causes the one or more processors to output for display (Kocienda Figs. 1-5; [0009], a portable electronic device includes a touch screen display, one or more processors, memory, and a program; the program is stored in the memory and configured to be executed by the one or more processors; [0020, 0023], memory 102; [0021], a touch screen as well as corresponding information displayed on the device):
a single or multi-character entry mechanism (Kocienda Figs. 1-5; [0033], virtual or soft keyboard 210); and
a word prediction pane (Kocienda Figs. 1-5; [0038], the current character string (or a portion thereof) and one or more suggested replacements for the current character string is displayed in a second area (for example, a word selection area 216); [0043], attention is now directed to FIGS. 4A-4I, which illustrate a user interface for providing word recommendations);
wherein the word prediction pane is configured to display three keys for displaying selectable text in a first language or a second language, wherein each key displayed has a location that are independent of a length of a selectable text prediction being displayed, wherein at least one of the three keys displays a most likely text prediction and one of the three keys displays only entered characters in either the first or second language (Kocienda Figs. 1-5; [0031], dictionary 136 includes a list of words in a language; the dictionary also includes usage frequency rankings associated with the words in the dictionary; [0038], the one or more suggested replacements, which may be words, numbers, or combinations thereof, are selected from a dictionary 136; [0044], the device 200 may display one or more suggested replacements 224 (for example, "car" in FIG. 4D; "car," "cat," "cabinet," and "candle" in FIG. 4F) (three keys) in a second area, e.g. word selection area 216 (location independent of length); a duplicate 226 ;
wherein the most likely text prediction is a first most probable prediction of a set of overall most probable predictions respectively (Kocienda Figs. 1-5; [0031], determines word completion or replacement recommendations for text entered by the user; the dictionary also includes usage frequency rankings associated with the words in the dictionary; [0041], if the user activates a key associated with the delimiter, a replacement is selected from amongst the plurality in accordance with one or more default rules; a default rule may be that the highest ranked suggested replacement is selected; [0048], the suggested replacements 224 are displayed in ranking order (ascending or descending, depending on the particular embodiment and/or user preferences) in the word selection area 216, so that the user may identify which suggested replacement is the highest ranked);
wherein the word prediction pane is part of a touchscreen interface (Kocienda Figs. 1-5; [0038], one or more suggested replacements for the current character string is displayed in a second area (for example, a word selection area 216) of the touch screen)), 
the user interface being configured such that in response to receiving a touch selection of a key from among the three keys, the text associated with the selected key is selected and displayed in a typing pane of the touchscreen interface (Kocienda Figs. 1-5; [0044], the device 200 may display one or more suggested replacements 224 (for example, "car" in FIG. 4D; "car," "cat," "cabinet," and "candle" in FIG. 4F) (three keys) in a second area, e.g. word selection area ; 
and wherein, in response to receiving an undo interaction on the touchscreen interface after the touch selection of the key, the word prediction pane is configured to undo the display of the text associated with the selected key in the typing pane, and display the entered characters as selectable text (Kocienda Figs. 1-5; [0045], the user may perform a gesture (such as a tap on the touch screen) on either the duplicate 226 of the current character string 222 or the suggested replacement 224; if the user taps on the duplicate 226 of the current character string 222 in the word selection area 216 with a finger 212, as indicated by the finger contact area 228 in FIG. 4B, the current character string 222 is left as is in the display tray 214; if the user taps on the suggested replacement 224 in the word selection area 216 with a finger 212, the current character string 222 is replaced in the display tray 214 by the suggested replacement (see also [0046]); [0052], the device 200 may allow the user to review strings replaced by user-selected suggested replacements; the user may tap the word 229 on the touch screen with a finger 212, as indicated by the contact area 228 in the display tray 214; if the word 229 (FIG. 5A) was a replacement for some originally entered text, the originally entered text 230 may be displayed (FIG. 5B, entered characters shown to be highlighted/selectable); in some embodiments, the originally entered text 230 is displayed in place of the word 229 for a predetermined amount of time, such as 2 seconds; after the time has elapsed, the word 229 is displayed back in its place unless an undo gesture (e.g., a tap on the original text (currently entered characters as selectable text)) is performed, in which case the originally entered text 230 is durably restored; see also [0042]; as described, after selecting a suggestion from the word selection area, in response to an interaction that initiates an undo operation, the word prediction pane undoes the 
However, Kocienda fails to expressly disclose wherein the word prediction pane is configured to display only three keys for displaying selectable text in a first language or a second language, wherein each key displayed has a size and a location that are independent of a length of a selectable text prediction being displayed, and one of the three keys displays characters in either the first or second language, wherein the first language and second language are distinct languages.  In the same field of endeavor, Akabane teaches:  
wherein the word prediction pane is configured to display only three keys for displaying selectable text in a first language or a second language, wherein each key displayed has a size and a location that are independent of a length of a selectable text prediction being displayed, and one of the three keys displays characters in either the first or second language, wherein the first language and second language are distinct languages (Akabane Figs. 4, 26-41; [0262], a space key is fixed to one of the candidate selection keys 25 (space key is not a text prediction); [0453], FIG. 30(a) illustrates a display example where a character "i" is inputted while three words "index", "is", and "ice" are stored in the prediction memory 42 (only three keys displaying selectable text prediction); [0454], it is assumed that 8 characters can be displayed in each of the candidate selection keys 25 indicating "A"-"D"”; [0455], each of "ichinomotostation" and "ichinomotocho" includes more than 8 characters and therefore all character strings of each word cannot be displayed in the candidate selection key 25; examiner note: as shown in Fig. 30, only three text prediction keys in a first language are displayed with a fixed size regardless of the number of characters they display; for example the candidate in key A has been abbreviated to fit the size of the key (see also Figs. 24, 27, 29, 34 for examples with a function key, two text predictions, and space); see also [0460]; [0494], an explanation was made above as to an example where alphabets are inputted; the character input device 5 is designed to allow not only inputting of alphabets but also inputting of various kinds of characters; with reference to 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have incorporated wherein the word prediction pane is configured to display only three keys for displaying selectable text in a first language or a second language, wherein each key displayed has a size and a location that are independent of a length of a selectable text prediction being displayed, and one of the three keys displays characters in either the first or second language, wherein the first language and second language are distinct languages as suggested in Akabane into Kocienda.  Doing so would be desirable because previous character input devices have limitation in their spaces where input keys etc. are provided. Therefore, it is unrealistic to provide many candidate selection keys or to display many input candidates. Further, displaying many input candidates takes more time for the user to find a desired input candidate rather than shortening the time (see Akabane [0013]).
However, Kocienda fails to expressly disclose wherein at least one of the three keys displays a most likely text prediction generated by applying a topic filter, and based on a predicted topic corresponding to the topic filter.  In the same field of endeavor, Radom teaches:
wherein at least one of the three keys displays a most likely text prediction generated by applying a topic filter, and based on a predicted topic corresponding to the topic filter (Radom Figs. 1-6; [0019], a thesaurus may contain words in more than one language; [0020], upon initiating a text communication session, the agent may automatically define the topic of the session, for example, by the chat room or the destination address, etc; [0064], an exemplary task in the user's equipment may search the thesaurus for all the strings that match a search string, wherein the search string reflects the last combination of keystrokes entered by a user of 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have incorporated wherein at least one of the three keys displays a most likely text prediction generated by applying a topic filter, and based on a predicted topic corresponding to the topic filter as suggested in Radom into Kocienda in view of Akabane.  Doing so would be desirable because previous methods offer limited communication because the user is limited to pre-established and/or predetermined reply messages, and the user cannot create his preferred message (see Radom [0010]).  There is a need in the art for a new method of accelerating the input of text messages in a device with a space-limited keyboard and limited storage capabilities, a method that may load, upon need, a dynamically and continuously updated thesaurus with the most likelihood words to be tapped by a user during the current application (see Radom [0014]).  Usually, a chat room is related to a particular topic, with participants attracted to that chat room by their interest in the topic. Therefore, communication between participants in a chat room or a forum, in the case of interactive TV communication, may frequently share common data terms such as words, terms, abbreviations, expressions and other combinations of alpha-numeric characters and signs (see Radom [0015]).  The present invention supports the current needs of the art by disclosing a method that accelerates text and/or data entering (see Radom [0024]).
However, Kocienda in view of Akabane in further view of Radom fails to expressly disclose wherein, in response to receiving an undo interaction on the touchscreen interface, the word prediction pane is configured to display a prediction comprising the most likely text prediction in either the first language or the second language.  In the same field of endeavor, Kushler teaches:
wherein, in response to receiving an undo interaction on the touchscreen interface, the word prediction pane is configured to display a prediction comprising the most likely text prediction in either the first language or the second language (Kushler Figs. 1-7; abs. word-level text entry on a small displayed keyboard; alternate word choices are presented to the user in a manner to minimize distraction; [0060], FIG. 2A shows a schematic view representative of a typical handheld portable computer 2100 (often called a "personal digital assistant" or PDA) that incorporates on its touch-screen 2102; [0065], the user has attempted to enter the word "text," and the system has successfully matched the word "text" as the most likely candidate word so that it is displayed in a default word choice location 2210; selection list 2208 also shows three additional candidate words having the next three highest scoring metric values; [0194], FIG. 2D shows how the Re-Edit function can be activated by the Re-Edit function key 2224, or by performing the predetermined stylus action or gesture on a previously output word ("great" 2400 in FIG. 2D) to correct it when the user has unknowingly accepted the default word for output to the text area 2106 in an instance where the default word did not correspond to the intended word; the system stores a list of the highest scoring alternate candidate words identified for at least some of the most recently output words; when the Re-Edit function is activated, the system then displays a word choice list containing the list of words originally identified as the most likely matching words in the order determined by the scoring metric values calculated with respect to the original input path entered by the user for the target word; as described, a user may undo a word choice and return to a word prediction pane comprising the most likely word predictions originally identified as the most likely; see also [0042], [0057], [0059-0060], [0156], [0161]  discussing the system utilizing distinct first or second languages)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have incorporated wherein, in response to receiving an undo interaction on the touchscreen interface, the word prediction pane is configured to display a prediction comprising the most likely text prediction in either the first language or the second language as suggested in Kushler into Kocienda in view of Akabane in further view of Radom.  Doing so would be desirable since the user's intended word tends to occur somewhere in the selection list of 

Regarding claim 12, Kocienda in view of Akabane in further view of Radom in further view of Kushler teaches all the limitations of claim 11.  Radom further teaches:  
wherein the text predictions comprise a phrase prediction based on the predicted topic (Radom Figs. 1-6; [0015], providing a word completion method that operates by offering a list of words from which the user may select the appropriate or desired one; the list may contain phrases; [0020], upon initiating a text communication session, the agent may automatically define the topic of the session; [0023], the terms "words"; "terms"; "phrases"; and "completion suggestion" are used interchangeably herein; [0064], an exemplary task in the user's equipment may search the thesaurus for all the strings that match a search string, wherein the search string reflects the last combination of keystrokes entered by a user of the equipment or by a process running on the equipment; then the agent may select one or more words to form the list of suggested completions; [0065], if the session is tied to a chat room, the topic may be defined from the address of the chat room; if a topic is not defined, a general topic may be used (topic filter); [0066], if a thesaurus has not been received, the input is executed 525 according to the common operation of the user device (generated by applying a topic filter); [0069-[0070], the 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have incorporated wherein the text predictions comprise a phrase prediction based on the predicted topic as suggested in Radom into Kocienda in view of Akabane in further view of Kushler.  Doing so would be desirable because previous methods offer limited communication because the user is limited to pre-established and/or predetermined reply messages, and the user cannot create his preferred message (see Radom [0010]).  There is a need in the art for a new method of accelerating the input of text messages in a device with a space-limited keyboard and limited storage capabilities, a method that may load, upon need, a dynamically and continuously updated thesaurus with the most likelihood words to be tapped by a user during the current application (see Radom [0014]).  Usually, a chat room is related to a particular topic, with participants attracted to that chat room by their interest in the topic. Therefore, communication between participants in a chat room or a forum, in the case of interactive TV communication, may frequently share common data terms such as words, terms, abbreviations, expressions and other combinations of alpha-numeric characters and signs (see Radom [0015]).  The present invention supports the current needs of the art by disclosing a method that accelerates text and/or data entering (see Radom [0024]).

Regarding claim 14, Kocienda in view of Akabane in further view of Radom in further view of Kushler teaches all the limitations of claim 11, further comprising:
wherein the location associated with each key are fixed (Kocienda Figs. 1-5; [0044], the device 200 may display one or more suggested replacements 224 (for example, "car" in FIG. 4D; "car," "cat," "cabinet," and "candle" in FIG. 4F) in a second area (the system includes at least 3 display areas in fixed display area 216))
Akabane further teaches:  
wherein the location and the size associated with each key are fixed (Akabane Figs. 4, 26, 13, 30; [0454-0455], it is assumed that 8 characters can be displayed in each of the candidate selection keys 25 indicating "A"-"D"”; examiner note: as shown in Fig. 30, three candidate selection keys are displayed with a fixed size and fixed location regardless of the number of characters they display, for example the candidate in key A has been abbreviated to fit the size of the key and remains in a fixed location)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have incorporated wherein the location and the size associated with each key are fixed as suggested in Akabane into Kocienda in view of Radom in further view of Kushler.  Doing so would be desirable because previous character input devices have limitation in their spaces where input keys etc. are provided. Therefore, it is unrealistic to provide many candidate selection keys or to display many input candidates. Further, displaying many input candidates takes more time for the user to find a desired input candidate rather than shortening the time (see Akabane [0013]).

Regarding claim 15, Kocienda in view of Kushler in further view of Akabane teaches all the limitations of claim 14, further comprising:  
wherein the three keys are arranged in a horizontal row, with a central key being configured to display the most likely text prediction (Kocienda Figs. 1-5; [0044], the device 200 may display one or more suggested replacements 224 (for example, "car" in FIG. 4D; "car," "cat," "cabinet," and "candle" in FIG. 4F) in a second area (the system includes at least 3 display areas); [0048], words may be displayed in ranking order, such as ascending or descending; examiner note, ranking the words in ascending order would display the most likely prediction in the central (centered/important/principle) key of the word selection area),
and keys on either side of the central key being configured to display a sequence of entered characters and a second most likely text prediction, respectively (Kocienda Figs. 1-5; 

Regarding claim 16, Kocienda in view of Akabane in further view of Radom in further view of Kushler teaches all the limitations of claim 11, further comprising:
further comprising a typing pane for displaying user text input (Kocienda Figs. 1-5; [0043], display tray 214)

Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kocienda in view of Akabane in further view of Radom in further view of Kushler in further view of Paasovaara et al. (US 20090187846 A1, published 07/23/2009), hereinafter Paasovaara.

Regarding claim 13, Kocienda in view of Akabane in further view of Radom in further view of Kushler teaches all the limitations of claim 12.  However, Kocienda in view of Akabane in further view of Radom in further view of Kushler fails to expressly disclose wherein a key displaying the phrase prediction is configured to display the phrase prediction so each word of 
wherein a key displaying the phrase prediction is configured to display the phrase prediction so each word of the phrase prediction is independently selectable (Paasovaara Fig. 5; [0048], the word "on" may be provided as a candidate word; additionally, follow-on words may be provided in case "on" is selected, such as "the" or "my" along with further follow-on words; a phrase such as "on the other hand" may be indicated along with one or more alternative phrases that may be commonly used with the word "on" in contexts similar to the current context; the word "on" may be selected initially and the follow-on words may be prominently presented thereafter to facilitate selection thereof; [0051], selection of one or more candidate words may be received via the user interface (e.g, via the event detector 80); subsequent words may then also sequentially be selected (or manually entered via the keyboard display 104) until the message or document is complete; if more than one word within the candidate word field 100 is desired for selection, the user may, for example, select more than one word candidate at a time; a line may be drawn (e.g., with a click and drag operation) between a plurality of words in the order in which the words are to be placed in the text field 102; the user may simply click on a plurality of words, each of which may be moved to the text field 102 upon selection of an entry key)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have incorporated wherein a key displaying the phrase prediction is configured to display the phrase prediction so each word of the phrase prediction is independently selectable as suggested in Paasovaara into Kocienda in view of Akabane in further view of Radom in further view of Kushler.  Doing so would be desirable because embodiments of the invention may provide a method, apparatus and computer program product for advantageous employment in mobile environments, such as on a mobile terminal capable of rendering content items related to various types of media. As a result, for example, mobile terminal users may .

Response to Arguments
The Examiner acknowledges the Applicant’s amendments to claims 2, 7, 11, 12, and 17.  
Regarding independent claim 2, the Applicant alleges that Kocienda in view of Davtchev in further view of Kushler as described in the previous Office action, does not explicitly teach “a plurality of selectable word predictions generated by applying a topic filter” and “the plurality of selectable word predictions including a most likely word prediction in either the first or second language based on a predicted topic corresponding to the topic filter”, as has been amended to the claim.  Examiner has therefore rejected independent claim 2 under 35 U.S.C § 103(a) as unpatentable over Kocienda in view of Radom in further view of Davtchev in further view of Kushler.
Similar arguments have been presented for claim 17 and thus, Applicant’s arguments are not persuasive for the same reasons.
Regarding independent claim 11, the Applicant alleges that Kocienda in view of Akabane in further view of Radom in further view of Kushler as described in the previous Office action, does not explicitly teach displaying selectable text in “a first language or a second language” where the first and second languages are distinct languages and “generated by applying a topic filter”, as has been amended to the claim.  Examiner has therefore rejected independent claim 11 under 35 U.S.C § 103(a) as unpatentable over Kocienda in view of Akabane in further view of Radom in further view of Kushler.
Applicant states that dependent claims 3-10, 12-16, and 18-21 recite all the limitations of the independent claims, and thus, are allowable in view of the remarks set forth regarding independent claims 2, 11, and 17.  However, as discussed above, Kocienda in view of Radom in further view of Davtchev in further view of Kushler is considered to teach claims 2 and 17 and 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim (US 20070100890 A1) see Figs. 18-19 and [0163-0170].
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN T REPSHER III whose telephone number is (571)272-7487.  The examiner can normally be reached on Monday - Friday, 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN T REPSHER III/            Primary Examiner, Art Unit 2143